        Case 1:20-cv-00298-LY Document 10 Filed 05/13/19 Page 1 of 27




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


DR. JEROME CORSI, et al

                      Plaintiffs

             v.
                                            Case Number: 1:19-cv-656
INFOWARS, LLC, et al                       ORAL ARGUMENT REQUESTED

                      Defendants.


       PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO DISMISS


Dated: May 13, 2019                            Respectfully Submitted,


                                                  /s/ Larry Klayman
                                               Larry Klayman, Esq.
                                               KLAYMAN LAW GROUP, P.A.
                                               D.C. Bar Number: 334581
                                               2020 Pennsylvania Ave NW #800
                                               Washington, DC, 20006
                                               Telephone: (310)-595-0800
                                               Email: leklayman@gmail.com

                                               Counsel for Plaintiff
              Case 1:20-cv-00298-LY Document 10 Filed 05/13/19 Page 2 of 27




                                                     TABLE OF CONTENTS

INTRODUCTION ...........................................................................................................................1
LEGAL ARGUMENT .....................................................................................................................2
   This Court May Properly Exercise Personal Jurisdiction Over Defendants ................................2
       The District of Columbia Long Arm Statute ...........................................................................2
       Due Process Clause ..................................................................................................................5
   Venue is Proper in the District of Columbia ................................................................................6
   Defendants’ Motion to Dismiss Under Rule 12(b)(6) Must Be Denied ......................................7
       Legal Standard .........................................................................................................................7
       Plaintiffs Properly Pled Claims for Defamation, Defamation by Implication, and
       Defamation Per Se ...................................................................................................................8
          Plaintiffs are not Public Figures.........................................................................................10
          Plaintiffs’ Defamation Allegations are Properly Pled .......................................................12
                      The October 26, 2018 Video ..................................................................................13
                      The January 18, 2019 Video ..................................................................................15
                      Other Defamatory Publications..............................................................................18
       Intentional Infliction of Emotional Distress ..........................................................................19
       Assault....................................................................................................................................20
       Lanham Act Unfair Competition ...........................................................................................21
CONCLUSION ..............................................................................................................................22
              Case 1:20-cv-00298-LY Document 10 Filed 05/13/19 Page 3 of 27




                                               TABLE OF AUTHORITIES

Cases
Aetna Life Ins. Co. v. Brewer, 12 F.2d 818 (D.C. Cir. 1926) ........................................................10
Ashcroft v. Iqbal, 556 U.S. 662 (2009) ............................................................................................7
Abraham v. Baldwin, 42 So. 591, 592 (Fla. 1906)...........................................................................8
Armstrong v. Thompson, 80 A.3d 177 (D.C. 2013) .......................................................................19
Burger King Corp. v. Rudzewicz, 471 U.S. 462 (1985) ...................................................................6
Bruce v. Potomac Elec. Power Co., 162 A.3d 177 (D.C. 2017) ....................................................22
Competitive Enter. Inst. v. Mann, 150 A.3d 1213 (D.C. 2016) .......................................................9
Covey Run, LLC v. Wash. Capital, LLC, 245 F. Supp. 3d 9 (D.D.C. 2017)....................................2
Dingle v. District of Columbia, 571 F.Supp.2d 87, 98 (D.D.C. 2008) ..........................................20
Devincci Salah Hourani v. Mirtchev, 796 F.3d 1 (D.C Cir 2015) ...................................................9
Dimick v. Schiedt, 293 U.S. 474 (U.S. 1935)...................................................................................8
Glynn v. City of Kissimmee, 393 So. 2d 774 (Fla. 5th DCA 1980) .................................................8
Gordon v. United States Capitol Police, 778 F.3d 158 (D.C. Cir. 2015) ........................................7
GTE New Media Servs. v. BellSouth Corp., 199 F.3d 1343 (D.C. Cir. 2000) .................................2
Guilford Transp. Indus. v. Wilner, 760 A.2d 580 (D.C. 2000) ......................................9, 13, 15, 19
Hourani v. PsyberSolutions LLC, 164 F. Supp. 3d 128 (D.D.C. 2016) ......................................5, 6
Homan v. Goyal, 711 A.2d 812 (D.C. 1998) .................................................................................19
Household Credit Servs., Inc. v. Driscol, 989 S.W.2d 72 (Tex. App. El Paso 1998)....................19
In re M.L.P., 936 A.2d 316 (D.C. 2007) ........................................................................................22
Kahl v. Bureau of Nat'l Affairs, Inc., 856 F.3d 106 (D.C. Cir. 2017) ............................................12
Keeton v. Hustler, Inc., 465 U.S. 770 (1984)...................................................................................5
Klayman v. Judicial Watch, Inc., 22 F. Supp. 3d 1240 (S.D. Fla. 2014) .......................................11
Klayman v. Judicial Watch, Inc., 628 F. Supp. 2d 112 (D.D.C. 2009)..........................................11
Saucier v. Countrywide Home Loans, 64 A.3d 428 (D.C. 2013) ..............................................9, 10
Shaw v. R.J. Reynolds Tobacco Co., 818 F. Supp. 1539 (M.D. Fla. 1993) .....................................8
Waldbaum v. Fairchild Publ'ns, 627 F.2d 1287 (1980) ..........................................................10, 11
Weyrich v. New Republic, Inc., 235 F.3d 617 (D.C. Cir. 2001) ......................................................8

Statutes
28 U.S.C. §1391(b)(2) .....................................................................................................................6
              Case 1:20-cv-00298-LY Document 10 Filed 05/13/19 Page 4 of 27




Fed R. Civ. P 12(b)(6)..................................................................................................................7, 8
D.C. Code § 13-423(a) .................................................................................................................2, 3
           Case 1:20-cv-00298-LY Document 10 Filed 05/13/19 Page 5 of 27




                                  MEMORANDUM OF LAW

I.      INTRODUCTION

        This case is centered around Defendants’ latest at pecuniary gain and notoriety through

their pattern and practice of spewing false, malicious, and defamatory statements. Now, in

collaboration and in concert with their co-conspirator and co-actor, Roger Stone (“Stone”),

Defendants are doing everything that he can to smear, discredit, and threaten Plaintiffs Jerome

Corsi (“Plaintiff Corsi”) and Larry Klayman (“Plaintiff Klayman”) in order to try to help Stone

avoid prison time for his role Special Counsel Robert Mueller’s Russian collusion investigation,

for which he was indicted on seven separate felony charges and has a pending criminal case in

this judicial district.

        To that end, using InfoWars and the other Defendants as his platform and agents, Stone

had already made numerous false, malicious, and defamatory statements in public in order to try

to improperly influence and corrupt Mr. Mueller’s investigation and now prosecution, which

again, is centered in this judicial district. Stone, by and through the Defendants, has falsely

accused Plaintiff Corsi of repeatedly lying, the crime of committing perjury, and being an

alcoholic who has no capacity for memory, among a myriad of other defamatory published

statements as pled in the Complaint. It is easy to see why Stone is knowingly and maliciously

using the Defendants to publish these defamatory of statements – he is trying to do everything in

his power to discredit, coerce, intimidate, and threaten Plaintiff Corsi and his legal counsel, co-

Plaintiff Larry Klayman. Plaintiff Corsi had no choice but to cooperate with Mr. Mueller’s

investigation, and if subpoenaed, to testify truthfully at Stone’s trial. Tellingly, Plaintiff Corsi

was not indicted, while Stone was. This speaks for itself.

        Defendants have now stepped in to aid their co-conspirator, Stone, who works as a co-




                                                 1
            Case 1:20-cv-00298-LY Document 10 Filed 05/13/19 Page 6 of 27




host along with Defendant Shroyer’s and Defendant Alex Jones on The War Room, which is

broadcasted on the InfoWars website and through other outlets into this judicial district, in hopes

of not only discrediting Plaintiffs to aid Stone, but also to eliminate them as competitors.

Defendants have published a myriad of outrageous and unrestrained lies and blatant falsities that

have severely damaged the reputation, good will and personal and professional relationships and

financial well being of both Plaintiff Corsi and Plaintiff Klayman.1

II     LEGAL ARGUMENT

       A.      This Court May Properly Exercise Personal Jurisdiction Over Defendants

       This Court may exercise personal jurisdiction over Defendants if Plaintiffs satisfy the

District of Columbia Long Arm Statute and the Due Process Clause of the U.S. Constitution.

GTE New Media Servs. v. BellSouth Corp., 199 F.3d 1343, 1347 (D.C. Cir. 2000). Crucially,

Plaintiffs need only satisfy the burden of establishing the factual basis for asserting personal

jurisdiction with a prima facie showing. Covey Run, LLC v. Wash. Capital, LLC, 245 F. Supp. 3d

9, 13 (D.D.C. 2017). As such, “plaintiff is not required to adduce evidence that meets the

standards of admissibility reserved for summary judgment and trial[;] but rather, the plaintiff

may rest her arguments on the pleadings, bolstered by such affidavits and other written materials

as [he] can otherwise obtain.” Id. (internal quotations omitted). Furthermore, any “factual

discrepancies appearing in the record must be resolved in favor of the plaintiff.” Id. at 17.

               1.      The District of Columbia Long Arm Statute

       The District of Columbia Long Arm Statute is satisfied here under two grounds: (1)
1
  Plaintiffs would like to bring to the Court’s attention what may be a lack of transparency on
counsel for Defendants, Marc Randazza, Esq.’s, pro hac vice application. Whereas Mr. Randazza
only points the Court to the “stayed suspension” that was “issued by the Nevada Supreme
court in In re Marc J. Randazza, Bar No. 12265, No. 76543 (Nev. Oct. 10, 2018),” there appears
to be many more transgressions that were not reported. Indeed, recently, a Connecticut judge
denied Mr. Randazza’s pro hac vice application, citing “serious misconduct.” Exhibit 1. The
attached article details Mr. Randazza’s transgressions. Exhibit 1.


                                                  2
          Case 1:20-cv-00298-LY Document 10 Filed 05/13/19 Page 7 of 27




Defendants transacts business in the District of Columbia under D.C. Code § 13-423(a)(1) and

(2) Defendants caused “tortious injury in the District of Columbia by an act or omission outside

the District of Columbia [and] he regularly does or solicits business, engages in any other

persistent course of conduct, or derives substantial revenue from goods used or consumed, or

services rendered, in the District of Columbia under D.C. Code § 13-423(a)(4). Importantly,

under the express terms of the District of Columbia Long Arm Statute, the Court may exercise

personal jurisdiction stemming not only from the Defendant’s personal actions, but also those

acting on behalf of the Defendant. (“A District of Columbia Court may exercise personal

jurisdiction over a person, who acts directly or by an agent….”

       The Complaint clearly alleges that Defendants transact significant business in the District

of Columbia, and that Plaintiffs’ injury were a direct and proximate result of Defendants’

business in this judicial district. The Complaint alleges that The Alex Jones Show and The War

Room, which are hosted by Defendants Alex Jones and Shroyer, respectively, are broadcast into

this judicial district. Comp. ¶¶ 12-13. These include the broadcasts in which the tortious,

defamatory, and malicious statements were made by Defendants. Furthermore, the Complaint

alleges that “Defendants, each and every one of them, in concert, do substantial business and

promote and sell various goods in this judicial district and nation-wide, including medicine,

supplements, and “tchotchkes” with InfoWars branding.” Comp. ¶ 15. The funds from sales of

these goods are then used to influence and direct activity in this judicial district:

       The money earned from these sales funds the conspiracy between Defendants and
       Stone to defame, intimidate, coerce and threaten Plaintiffs in order to try to
       improperly influence the Mueller Russian collusion investigation and to coerce
       false testimony from Plaintiff Corsi favorable to Stone in his upcoming criminal
       prosecution. Comp. ¶ 15.

Defendants’ impact and reach on this judicial district is enormous. Indeed, Defendants even




                                                   3
          Case 1:20-cv-00298-LY Document 10 Filed 05/13/19 Page 8 of 27




caused and influenced one of their listeners to shoot up a restaurant in the Washington D.C. area

after propagating one of their wild and false conspiracies:

       Furthermore, Defendant Alex Jones in concert with the other Defendants
       propagated and promoted the “Pizzagate” conspiracy on his show, accusing a
       restaurant called Comet Ping Pong in the Washington D.C. area of operating a
       child sex ring in its non-existent basement that purportedly involved Hillary
       Clinton and John Podesta. This caused one of his listeners to shoot up the
       restaurant after being told by Defendant Jones to “self-investigate” the
       “Pizzagate” conspiracy theory. Comp. ¶ 20.

Thus, it is clear that Defendants regularly transact substantial business in this judicial district,

which satisfies the D.C. Long Arm Statute.

       This is even more clear when considering the actions of Defendants’ agent - Stone, a co-

host on The War Room - as provided for under the D.C. Long Arm Statute. It is clear that Stone

regularly conducts business in the District of Columbia. In his indictment by Special Counsel

Mueller and his team of prosecutors, which is attached to the Complaint as an exhibit and

incorporated therein by reference, Stone is a “political consultant who worked for decades in

U.S. politics and on U.S. political campaigns.” Comp. Ex. 1 at 2. Stone was an “official on the

U.S. presidential campaign of Donald J. Trump…until in or around August 2015, and maintained

regular contact with and publicly supported the Trump Campaign through the 2016 election. Id.

       The Complaint alleges that Defendants are working together in concert with Stone in

order to illegally and improperly attempt to influence the result of Special Counsel Mueller’s

Russian collusion investigation and now prosecution, which is centered in this judicial district:

       Defendants and Stone’s conspiracy to defame, smear, intimidate, tamper with and
       threaten Plaintiffs is calculated to improperly and illegally influence the Russian
       collusion investigation, for which Stone has already been criminally indicted and
       to coerce false testimony favorable to Stone at his upcoming prosecution. This
       illegal conduct is also maliciously intended to harm Plaintiffs’ reputations and
       credibility as Stone fears that Dr. Corsi will testify truthfully if subpoenaed by
       Special Counsel Mueller at Stone’s upcoming criminal prosecution. Comp. ¶ 31.




                                                 4
          Case 1:20-cv-00298-LY Document 10 Filed 05/13/19 Page 9 of 27




Thus, it is clear that this Court may properly exercise personal jurisdiction over Defendants

pursuant to the D.C. Long Arm Statute

               2.      Due Process Clause

       In addition to complying with the D.C. Long Arm Statute, the exercise of personal

jurisdiction over Defendants in this district comports with all necessary due process

requirements. “Due process is satisfied if the defendant's 'minimum contacts' with the District are

such that subjecting it to suit would not offend traditional notions of fair play and substantial

justice. Id. at 18 (internal quotations and citations omitted). "Under the 'minimum contacts'

standard, courts must insure that 'the defendant's conduct and connection with the forum State

are such that he should reasonably anticipate being haled into court there.” Id.

       Importantly, the U.S. Supreme Court case of Keeton v. Hustler, Inc., 465 U.S. 770

(1984), the plaintiff was a resident of New York, who brought a defamation case in New

Hampshire against the defendant magazine, which was an Ohio corporation. Id. at 772. The only

connection that the defendant had to New Hampshire was that the magazine had circulation in

New Hampshire. Id. The U.S. Supreme Court held that the publisher of a national magazine was

subject to jurisdiction in every location in which it was circulated, even if “the bulk of the harm

done to petitioner occurred outside [the forum].” Id. at 780. In addition, in Keeton, the only

connection necessary that the publisher had to the forum state was the circulation and sale of the

publication. It is indisputable that the defamatory statements were published in this judicial

district. Exhibit 1 ¶ 10, thereby affording the Court personal jurisdiction in this case.

       Furthermore, here, the Court has grounds to exercise both general and specific

jurisdiction over Defendants. As set forth above, Defendants’ daily broadcast into Washington

D.C. and this creates the requisite “continuous and systematic” contacts with this judicial district




                                                  5
          Case 1:20-cv-00298-LY Document 10 Filed 05/13/19 Page 10 of 27




for general personal jurisdiction. See Hourani v. PsyberSolutions LLC, 164 F. Supp. 3d 128, 136

(D.D.C. 2016). As set forth in the preceding section, Defendants’ regularly broadcast both The

Alex Jones Show and The War Room into this judicial district, which has already led to extremely

violent and deadly conduct in this judicial district. Defendants also “do substantial business and

promote and sell various goods in this judicial district and nation-wide, including medicine,

supplements, and “tchotchkes” with InfoWars branding.” Comp. ¶ 15.

        In the unlikely event that this Court finds no general jurisdiction, it is still abundantly

clear that specific jurisdiction exists. A court has specific jurisdiction if (1) the defendant has

“purposefully established minimum contacts” with the forum by “purposefully direct[ing]” his

activities there and (2) the plaintiff’s claims “arise out of or relate to” those activities. Burger

King Corp. v. Rudzewicz, 471 U.S. 462 (1985). As set forth above, Defendants tortious conduct

is “purposefully directed” at the District of Columbia, in an effort to tamper with and interfere

with Special Counsel Mueller’s Russian collusion investigation and his indictment in the U.S.

District Court for the District of Columbia. See Comp. ¶ 15, 31. Plaintiffs’ injuries – i.e. being

defamed, threatened, and discredited – all arise directly and proximately from Defendants

attempts to illegally influence Special Counsel Mueller’s investigation and his criminal

prosecution , which is in this judicial district.

        B.      Venue is Proper in the District of Columbia

        Under 28 U.S.C. §1391(b)(2), venue is proper in “a judicial district in which a substantial

part of the events or omissions giving rise to the claim occurred, or a substantial part of property

that is the subject of the action is situated.” The Complaint alleges that Defendants’ tortious

conduct was targeted at the District of Columbia, in an attempt to illegally influence and tamper

with the ongoing Russian Collusion Investigation and now criminal prosecution, both of which




                                                    6
            Case 1:20-cv-00298-LY Document 10 Filed 05/13/19 Page 11 of 27




are centered and/or located in this judicial district. Put another way, a substantial part of the

Defendants’ tortious conduct involves his investigation and now prosecution in the District of

Columbia by Special Counsel Mueller, since without the prosecution and Russian collusion

investigation, there would be no need to defame, discredit, and threaten Plaintiffs. In addition, as

Person 1 in the Mueller indictment, Plaintiff Corsi will likely be subpoenaed to testify in Stone’s

criminal trial in this district.

        Furthermore, it is clear that he defamatory statements made by Defendants were

broadcast into this judicial district by virtue of their availability on the internet. They were

therefore widely projected into and thus available for viewing and consumption in his judicial

district.

        C.       Defendants’ Motion to Dismiss Under Rule 12(b)(6) Must Be Denied

                 1.      Legal Standard

        Fed. R. Civ. P. 8(a)(2) states that a pleading need only include “a short and plain

statement of the claim showing that the pleader is entitled to relief.” When reviewing a Fed. R.

Civ. P. 12(b)(6) motion to dismiss, the court must “accept the complaint's allegations as true and

draw all reasonable inferences in favor of the non-moving party.” Gordon v. United States

Capitol Police, 778 F.3d 158, 163-164 (D.C. Cir. 2015).

        A complaint “does not require detailed factual allegations.” Ashcroft v. Iqbal, 556 U.S.

662, 678 (U.S. 2009) (internal quotations omitted). To survive a motion to dismiss, a complaint

need only “contain sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face.” Id. (internal quotations omitted). As such, a motion to dismiss at this stage

must be decided solely on what Plaintiffs have plead in their complaint, taken as true, and not

upon any factual “contradictions” that Defendants have attempted to insert. Involving such




                                                 7
         Case 1:20-cv-00298-LY Document 10 Filed 05/13/19 Page 12 of 27




weighing of fact would take the standards of pleading to new heights not contemplated before by

any Court.

       When deciding on a motion to dismiss a claim for defamation, the Court “must assume,

as the complaint alleges, the falsity of any express or implied factual statements made in the

article.” Weyrich v. New Republic, Inc., 235 F.3d 617, 623 (D.C. Cir. 2001). It must also assume

that the defamatory statements were made “with knowledge of their falsity or reckless disregard

for their truth.” Id. In situations where resolution is necessarily fact intensive, like defamation,

the U.S. Supreme Court has held that “[m]aintenance of the jury as a fact-finding body is of such

importance and occupies so firm a place in our history and jurisprudence that any seeming

curtailment of the right to a jury trial should be scrutinized with the utmost care.” Dimick v.

Schiedt, 293 U.S. 474, 486 (U.S. 1935). As such, it is crucial and required that Plaintiffs be

afforded the opportunity to conduct discovery and present its findings to the proper fact-finding

body—the jury. In fact, courts have held that even in a summary judgment motion for

defamation, taking the matter out of the jury’s hands is almost always inappropriate, except in

those rare cases where the circumstances surrounding the allegedly defamatory communication

are completely undisputed. See, e.g., Shaw v. R.J. Reynolds Tobacco Co., 818 F. Supp. 1539,

1541 (M.D. Fla. 1993), aff’d, 15 F.3d 1097 (11th Cir. 1994); Abraham v. Baldwin, 42 So. 591,

592 (Fla. 1906); Glynn v. City of Kissimmee, 393 So. 2d 774. 776 (Fla. 5th DCA 1980). This

principle applies even stronger here, where Defendants have not yet entered any evidence on his

behalf and where a simple Rule 12(b)(6) motion is at bar. Plaintiffs must, at a minimum, be

permitted to conduct discovery.

               2.      Plaintiffs Properly Pled Claims for Defamation, Defamation by
                       Implication, and Defamation Per Se

       Under District of Columbia law, a valid defamation claim must plead only four elements:



                                                 8
         Case 1:20-cv-00298-LY Document 10 Filed 05/13/19 Page 13 of 27




       [T]he defendant made a false and defamatory statement concerning the plaintiff";
       (2) the defendant published the statement without privilege to a third party; (3) the
       defendant's fault in publishing the statement amounted to at least negligence; and
       (4) either the statement was actionable as a matter of law irrespective of special
       harm, or its publication caused the plaintiff special harm.

Devincci Salah Hourani v. Mirtchev, 796 F.3d 1, 16 (D.C Cir 2015) (internal quotations

omitted). Defamation is . . . that which tends to injure "reputation" in the popular sense; to

diminish the esteem, respect, goodwill or confidence in which the plaintiff is held, or to excite

adverse, derogatory or unpleasant feelings or opinions against him. Guilford Transp. Indus. v.

Wilner, 760 A.2d 580, 594 (D.C. 2000). Importantly, statements that are purported to be

“opinion” may be nonetheless actionable as long as they have “an explicit or implicit factual

foundation and is therefore objectively verifiable.” Id. at 597 (internal quotation omitted).

“[S]tatements of opinion can be actionable if they imply a provably false fact, or rely upon stated

facts that are provably false." Competitive Enter. Inst. v. Mann, 150 A.3d 1213, 1241 (D.C.

2016) “Whether a defamatory statement of opinion is actionable often depends on the context of

the statement in question. Id. "If, for example, an average reader would likely understand that

particular words, in the context of an entire article, were not meant to imply factual data but,

rather, were intended merely to disagree strongly with the views of the [plaintiff], those words

would be protected despite their factual content." Id.

       As a threshold matter, the Complaint clearly alleges that each and every Defendant is

working together in concert to maliciously defame, discredit, and smear Plaintiffs. Comp. ¶ 22.

This renders each and every Defendant jointly and severally liable for the tortious conduct of

their co-conspirators. “[L]iability for civil conspiracy depends on performance of some

underlying tortious act"; "[civil] conspiracy is not independently actionable; rather it is a means

for establishing vicarious liability or the underlying tort." Saucier v. Countrywide Home Loans,



                                                 9
         Case 1:20-cv-00298-LY Document 10 Filed 05/13/19 Page 14 of 27




64 A.3d 428, 446 (D.C. 2013). Defendant Shroyer is also directly liable for the false and

defamatory statements made on his own show, The War Room, as Stone made the false and

defamatory statements in the context of a conversation with Defendant Shroyer which Shroyer

the adopted and ampflied. Thus, at a minimum, these statements were approved and/or ratified

by Defendant Shroyer. Comp. ¶¶ 48 – 64. Furthermore, “if a corporation under the doctrine of

respondeat superior is responsible for the willfully slanderous utterances of its employee while

acting for it within the scope of his employment, a joint action may be maintained against both

the corporation and the employe by the injured party.” Aetna Life Ins. Co. v. Brewer, 12 F.2d

818, 820 (D.C. Cir. 1926). It is clear that both Defendants Alex Jones and Shoryer - as well as

Stone, who is Defendant Shroyer’s co-host on The War Room - were acting within the scope of

their employment, (broadcasting their respective radio shows for Defendant Infowars) which

means that the corporate entities, Infowars, LLC and Free Speech Systems, LLC are properly

included in this lawsuit.

                       a.     Plaintiffs Are Not Public Figures

       From the outset, it is abundantly clear that neither Plaintiff are general purpose public

figures. In order to qualify under this standard, “[a]n individual may have attained a position of

such persuasive power and influence," id., and of "such pervasive fame or notoriety, that he has

become a public figure in all situations. This test is a strict one. The Court stated flatly that

(a)bsent clear evidence of general fame or notoriety in the community, and pervasive

involvement in the affairs of society, an individual should not be deemed a public personality for

all aspects of his life." Waldbaum v. Fairchild Publ'ns, 201 U.S. App. D.C. 301, 627 F.2d 1287,

1292 (1980) (internal quotations and citations omitted). It is clear from this incredibly high

standard that neither of Plaintiffs are general purpose public figures. Thus, the only remaining




                                               10
         Case 1:20-cv-00298-LY Document 10 Filed 05/13/19 Page 15 of 27




possibility is the limited-purpose public figure.

        A limited-purpose public figure is “an individual (who) voluntarily injects himself or is

drawn    into   a   particular public controversy        and   therefore   becomes   a public figure for

a limited range of issues." Waldbaum v. Fairchild Publ'ns, 627 F.2d 1287, 1292 (1980) (internal

citation and quotation omitted). “The relevant examination turns on ‘the nature and extent of an

individual's participation in the particular controversy giving rise to the defamation.’” Id. The

Waldbaum Court set forth three elements to determine whether a person is a limited public

figure: (1) the existence of a public controversy, (2) whether a reasonable person would have

concluded that this individual would play or was seeking to play a major role in determining the

outcome of the controversy and (3) whether the alleged defamation related to that controversy.

Id. at 1298. If the Court determines that the Plaintiff is a limited purpose public figure, the

Plaintiff must show that the Defendant acted with actual malice in order to sustain a cause of

action for defamation. If is clear that neither of the Plaintiffs are limited purpose public figures,

        Defendants’ only real argument that Plaintiff Klayman is a “public figure” based on the

findings of different Courts that Plaintiff had been a public figure for the purposes of those

litigations. See Klayman v. Judicial Watch, Inc., 22 F. Supp. 3d 1240 (S.D. Fla. 2014); Klayman

v. Judicial Watch, Inc., 628 F. Supp. 2d 112 (D.D.C. 2009). However, it is clear that the analysis

as to whether a specific Plaintiff is a limited purpose public figure is context specific. As such,

findings by previous courts in different contexts that Plaintiff Klayman was a limited purpose

public figure are entirely irrelevant to the current context and situation.

        Here, neither of the Plaintiffs voluntarily injected himself into the purported “public

controversy.” Their involvement was not by choice, but instead forced by Defendants and

Special Counsel Mueller and his staff, who named Plaintiff Corsi as a witness on Stone’s




                                                    11
        Case 1:20-cv-00298-LY Document 10 Filed 05/13/19 Page 16 of 27




indictment. Plaintiff Corsi was then forced to retain counsel, Plaintiff Klayman, and make

public statements in order to protect his own reputation as an investigative journalist. Put

another way, Plaintiffs never sought out any of the media attention, but were involuntarily

brought into the controversy and forced to defend themselves once Defendants began

maliciously defaming them. Furthermore, it is abundantly clear that Defendants’ false,

malicious, and misleading statements essentially, such as by way of just one example, calling

Plaintiff Corsi an alcoholic are not germane in any way to the Russian collusion investigation

and prosecution, and were made by Defendants solely to discredit Plaintiff Corsi and tarnish

his reputation in this district. Comp. ¶¶ 42 – 47. The same holds true for the false and

defamatory allegations that Plaintiff Klayman had been “ousted” from Judicial Watch because

of a “sexual harassment complaint.” Comp. ¶ 57.

                     b.     Plaintiffs’ Defamation Allegations Are Properly Pled

      As set forth above, neither Plaintiff Klayman nor Plaintiff Corsi are public figures for

the purposes of this litigation, rendering a showing of malice unnecessary. However, even in

the unlikely event that this Court finds that one or both of the Plaintiffs are limited-public

figures, it is clear that Defendants acted with malice. “[A] public-official or public-

figure plaintiff must demonstrate that a publisher either actually knew that a published

statement was false, or recklessly disregarded whether it might be false.” Kahl v. Bureau of

Nat'l Affairs, Inc., 856 F.3d 106, 112 (D.C. Cir. 2017). From the very outset, it is clear that

Plaintiffs specifically pled that each of the false and defamatory statements were made by

Defendants with malice and actual knowledge of their falsity. At this point in the case, these

allegations are enough and this case must, at a minimum, proceed to discovery.

///




                                              12
          Case 1:20-cv-00298-LY Document 10 Filed 05/13/19 Page 17 of 27




                                i.      The October 26, 2018 Video

        Defendants’ primary defense appears to be trying to couch their false, malicious, and

defamatory statements of fact as opinion. However, it is clear that “statements that are purported

to be “opinion” may be nonetheless actionable as long as they have “an explicit or implicit

factual foundation and is therefore objectively verifiable.” Guilford, 760 A.2d at 597 (internal

quotation omitted). Indeed, this makes perfect sense. Otherwise, a tortfeasor would be given free

reign to defame any other person simply be using the word “seems” in the defamatory

publication.

        The first statement at issue appears in paragraph 43 of the Complaint, where Defendant

Alex Jones stated that Plaintiff Corsi “seemed to be extremely mentally degraded to the point of

what I would call dementia.” Despite Defendants’ attempts to argue opinion, based solely on the

inclusion of the word “seemed,” it is clear that the defamatory statement provides an objectively

verifiable statement of fact. Whether a person is “mentally degraded” is a medical question of

fact. One either is, or is not. Defendant Alex Jones takes it a step further, making a diagnosis of

“dementia.” Again, this is a objective medical diagnosis that is a statement of fact. One either has

dementia or he doesn't. Plaintiff Corsi is neither “mentally degraded” not does he have

“dementia.” Thus, the statements of “fact” spewed by Defendant Alex Jones are objectively and

provably false. These statements were made simply to discredit Plaintiff Corsi as a witness in

Stone’s indictment and prosecution. Lastly, this false statement was based on a supposed first

hand account, so Defendant Alex Jones must know the truth or falsity of his statement. Thus, if

false, it is clear that he acted with malice.

        The second statement at issue appears in paragraph 44 of the Complaint, where

“Defendant Alex Jones, acting in concert with the other Defendants, maliciously fabricates a




                                                13
         Case 1:20-cv-00298-LY Document 10 Filed 05/13/19 Page 18 of 27




story where he purportedly saw Plaintiff Corsi at a steakhouse “on the ground at another table”

and that his security staff “thought he was dead in the elevator.” These are two statements of

objectively verifiable fact. Either Plaintiff Corsi collapsed or he didn't, and either his security

staff thought he “was dead in the elevator” or they didn't. It is especially important that these

statements were made in the context of Defendant Alex Jones clearly trying to discredit Plaintiff

Corsi, as he immediately tries to defend Stone in the context of Mueller’s investigation and

prosecution immediately afterwards. Indeed, a person that simply passes out on the ground at a

restaurant would not be a reputable source of information, as he would be seen as feeble, weak,

and therefore not in the state of mind to be able to tell the truth. This is exacerbated by the lie

compounded by Alex Jones that his security staff thought Plaintiff Corsi was “dead in the

elevator.” Again, this statement of false objectively verifiably fact only seeks to further discredit

Plaintiff Corsi’s credibility. Lastly, this false statement was based on a supposed first hand

account, so Defendant Alex Jones must know the truth or falsity of his statement. Thus, if false,

it is clear that he acted with malice.

        The third statement at issue appears in paragraph 45 of the Complaint, where “after

accusing Plaintiff Corsi of having suffered a stroke, publishes maliciously that “whatever comes

out of his mouth ain’t the truth.” This is textbook defamation, especially in the context of

Defendant Alex Jones’ previous attempts to cast Plaintiff Corsi as a liar or, at a minimum,

someone mentally incapable of telling the truth. As set forth above, falsely accusing someone of

having suffered a stroke is not only reprehensible, but it is also stating a false, objectively

verifiable fact. Defendants likely recognize this and put forth the weak assertion that Defendant

Alex Jones “did not call Dr. Corsi an intentional liar.” Def’s Mtn. at 17. This is a distinction

without a difference. The bottom line is that Defendant Jones has publicly broadcasted that




                                                 14
         Case 1:20-cv-00298-LY Document 10 Filed 05/13/19 Page 19 of 27




Plaintiff Corsi is a liar who cannot be trusted. This clearly and unequivocally “tends to injure

"reputation" in the popular sense; to diminish the esteem, respect, goodwill or confidence in

which the plaintiff is held, or to excite adverse, derogatory or unpleasant feelings or opinions

against him. Guilford, 760 A.2d at 594. This is especially true given Plaintiff Corsi’s profession

as an investigative journalist. An investigative journalist with a reputation for lying is no longer

an investigative journalist.

       Lastly, it is clear that this was no “hyperbole” or “diatribe” that was a mere “expression

of outrage.” From the context of the entire broadcast, as conveniently set forth by Defendants

themselves, ECF No. 7 Ex. 1, this was a carefully calculated segment to try to discredit Plaintiff

Corsi and smear his reputation to the benefit of their co-conspirator, Stone. Defendant Jones gave

specific, albeit false and fabricated, instances of Plaintiff Corsi’s mental health supposedly being

compromised, all leading up the payoff that “whatever comes out of his mouth ain’t the truth.”

There is no opinion, no hyperbole, and no rhetoric. These are fabricated facts.

                               ii.    The January 18, 2019 Video

       The January 18, 2019 video contains numerous false, malicious, and defamatory

statements made by Stone on Defendant Shroyer’s The War Room, which is filmed and

broadcasted by and on behalf of Defendant Infowars. Thus, Defendant Infowars gave Stone the

platform to maliciously defame and discredit Plaintiffs in furtherance of the conspiracy between

Defendants and Stone to try to illegally influence and tamper with Mueller’s Russian collusion

investigation and now prosecution while seeking financial gain.

       While the false and defamatory statements contained in this video range from paragraphs

50 – 64 of the Complaint, Defendants offer up no actual defense to any of them, except for

paragraph 57 of the Complaint, other than a half-hearted assertion of “opinion” and “hyperbole.”




                                                15
         Case 1:20-cv-00298-LY Document 10 Filed 05/13/19 Page 20 of 27




Since Defendants make no showing of how these statements are supposedly “opinion” or

“hyperbole”- nor could they - these unaddressed statements of fact should be treated as conceded

to be defamatory. Indeed, as just one example, at “2:09 in the January 18 Video, Stone

maliciously and falsely published that Plaintiff Corsi was “fired from World Net Daily.” Comp.

¶ 50. This is purely a question of fact. Other defamatory publications concerning Plaintiff

Klayman which are left unaddressed and are therefore conceded as well:

       At 1:25 in the January 18 Video, Stone maliciously falsely published that “He’s
       (Klayman) never actually won a courtroom victory in his life.” Comp. ¶ 56.

       At 1:37 in the January 18 Video, Stone maliciously falsely published, “He’s
       (Klayman) incompetent, he’s a numbskull, he’s an idiot, he’s an egomaniac, and
       he could be the single worst lawyer in America. With him as Jerry Corsi’s lawyer,
       Corsi may get the electric chair. So your idea that he’s a good guy is entirely
       wrong. Comp. ¶ 60.

       At 2:01 in the January 18 Video, Stone maliciously falsely and misleadingly
       published that Plaintiff Klayman is a “piece of garbage.” Comp. ¶ 62.

       At 4:11 in the January 18 Video, Stone maliciously falsely and misleadingly
       published, “For those people out there who think…that Larry Klayman’s IQ is
       higher than 70, you’re wrong…” Comp. ¶ 63.

Not only do Defendants not address these false, malicious, and defamatory statements in their

Motion to Dismiss, Plaintiff Klayman also attaches hereto an affidavit that conclusively

demonstrates the falsity of these statements. Exhibit 2.

       Defendants’ sole argument pertains to paragraph 57, which states that “At 1:30 in the

January 18 Video, Stone maliciously falsely published, “He (Klayman) was ousted at Judicial

Watch. Ask Tom Fitton [the current president of Judicial Watch] why he left. He was ‘ousted’

because of a ‘sexual harassment complaint.’” In their defense, Defendants cite a paragraph from

Klayman v. Judicial Watch, Inc., 247 F.R.D. 10, 12-13 (D.D.C. 2007) which read:

       Judicial Watch alleges that in May 2003, Klayman informed Fitton and
       Orfanedes that his wife, a former Judicial Watch employee, had



                                                16
        Case 1:20-cv-00298-LY Document 10 Filed 05/13/19 Page 21 of 27




      commenced divorce proceedings against him and that she alleged that
      Klayman had had an inappropriate relationship with a Judicial Watch
      employee with whom he had been in love and that Klayman had assaulted
      her physically. According to Judicial Watch, Klayman denied having a
      sexual relationship with the employee but acknowledged that he had been
      in love with the employee, that he had purchased gifts for the
      employee and had kissed her, and also acknowledged an incident with his
      wife that clearly provided the basis for his wife's allegation of physical
      assault. Judicial Watch alleges that Fitton and Orfanedes considered
      Klayman's acknowledged behavior entirely inconsistent with that of a
      leader of a conservative, pro-family organization, as well as
      Klayman's fiduciary duties to the organization, and that they were
      concerned about Klayman's possible misuse of Judicial Watch
      resources. Judicial Watch further alleges that, as a result of these
      revelations, Fitton requested that Klayman resign, and Fitton and
      Orfanedes also insisted that Judicial Watch undertake an internal
      investigation into Klayman's conduct, including an audit. According to
      Judicial Watch, Klayman offered to resign rather than face such an
      inquiry, and the parties began negotiating for his separation from Judicial
      Watch, which eventually culminated in the September 19, 2003 Severance
      Agreement.

Absolutely nothing contained in this excerpt, which has not been proven in any event,

supports the factual finding that Plaintiff Klayman was “ousted” from Judicial Watch

due to a “sexual harassment complaint.” Indeed, plain language of the excerpt clearly

states that Plaintiff Klayman “offered to resign” in order to run for U.S. Senate in

Florida. See Exhibit 3, Severance Agreement. This is not being “ousted.” Furthermore,

the unfounded “sexual harassment complaint” allegation appears to be based solely on

allegations from Plaintiff Klayman’s ex-wife as grounds for divorce, which Plaintiff

Klayman denied, and which the ex-wife later retracted. “Klayman denied having a

sexual relationship with the employee but acknowledged that he had been in love with

the employee….” Id. This is not sexual harassment. Stone had no basis to make these

false, malicious, and defamatory claims.

    Importantly, there is not showing that Defendants were even aware of the




                                           17
         Case 1:20-cv-00298-LY Document 10 Filed 05/13/19 Page 22 of 27




allegations when they defamed Klayman, notwithstanding their falsity.

                              iii.   Other Defamatory Publications

        While the false and defamatory statements contained in this section range from

paragraphs 65 – 70 of the Complaint, Defendants only address paragraphs 68 and 69. Thus, the

rest must be treated as conceded.

        “Defendant Alex Jones maliciously and falsely accuses Plaintiff Corsi of being a ‘spook,

back and forth with different agencies,’ falsely saying that Dr. Corsi had worked with different

government agencies.” Comp. ¶ 68. The defamatory nature of this false statement of fact is

apparent when considering the context in which it was made. This statement was made to

advance the false notion that Plaintiff Corsi was cooperating with Special Counsel Mueller to try

to take down Stone, and by extension, President Trump. By publishing the false statement that

Plaintiff Corsi is now working with Mueller to take down Trump, Defendants has severely

harmed Plaintiff Corsi professional image and reputation. This has negatively impacted Plaintiff

Corsi’s ability to garner support in the conservative community. Falsely accusing Plaintiff Corsi

of working with Mueller to take down President Trump is tantamount to an accusation of

“treason” in the conservative community. Indeed, conservatives who support Trump and

believed Defendants’ false statements would understandably be turned off to Plaintiff Corsi’s

work.

        “Lastly, Defendant Alex Jones further maliciously falsely accuses Plaintiff Corsi of

sometimes “not being able to walk,” creating the false and defamatory implication that he is an

alcoholic.” Comp. ¶ 69. There is no possible “context” where this is not defamatory. Merely

falsely asserting that at some point, Plaintiff Corsi had been, or continues to be unable to even

walk, especially when trying to accuse Plaintiff Corsi of alcoholism, clearly “tends to injure




                                               18
         Case 1:20-cv-00298-LY Document 10 Filed 05/13/19 Page 23 of 27




"reputation" in the popular sense; to diminish the esteem, respect, goodwill or confidence in

which the plaintiff is held, or to excite adverse, derogatory or unpleasant feelings or opinions

against him. Guilford, 760 A.2d at 594.

                 3.    Intentional Infliction of Emotional Distress

       “To succeed on a claim of intentional infliction of emotional distress, a plaintiff must

show (1) extreme and outrageous conduct on the part of the defendant which (2) intentionally or

recklessly (3) causes the plaintiff severe emotional distress.” Armstrong v. Thompson, 80 A.3d

177, 189 (D.C. 2013). Courts have held that a single threat of physical harm or death can sustain

a claim for intentional infliction of emotional distress. “With the possible exceptions of the bomb

and death threats, no single action…rises to the level of intentional infliction of emotional

distress.” Household Credit Servs., Inc. v. Driscol, 989 S.W.2d 72, 82 (Tex. App. El Paso 1998).

See also Homan v. Goyal, 711 A.2d 812 (D.C. 1998) (finding the requisite outrageous behavior

based largely on the presence of death threats).

       Here, Defendants’ co-conspirator Stone directly threatens Plaintiff Corsi, after

maliciously defaming him, saying “I think you’ve [Corsi] been deep state from the beginning.

Your whole birther thing is used as a club to destroy conservatives…. I look forward to our

confrontation. I will demolish you. You’re a fraudster, out of your alcoholic haze you have

made up lies about David Jones and Alex Jones and Roger Stone and now I suspect they want

you to lie about the President.” Comp. ¶ 67. (emphasis added). This is a direct, credible threat to

Plaintiff Corsi’s life and the lives of those around him, including Plaintiff Klayman, who has

been representing him with regard to both Defendants’ defamation, but also Mueller’s

investigation.

//




                                                   19
         Case 1:20-cv-00298-LY Document 10 Filed 05/13/19 Page 24 of 27




               4.      Assault

       In order to sustain a claim for assault, a Plaintiff need only plead in the District of

Columbia, “an intentional and unlawful attempt or threat, either by words or by acts, to do

physical harm to the victim.” Dingle v. District of Columbia, 571 F.Supp.2d 87, 98 (D.D.C.

2008). Plaintiff Corsi has more than fulfilled this requirement.

       As set forth in the previous section, Defendant’s co-conspirator, Stone made direct threats

to Plaintiff Corsi’s life, saying “I look forward to our confrontation. I will demolish you.”

Comp. ¶ 67. These threats are more than credible, as Stone also threatened to kill Randy Credico

and his service dog. Comp. ¶ 67. Like Plaintiff Corsi, Mr. Credico was named as Person 2 in

Stone’s indictment. Plaintiff Corsi was named as Person 1 as a material witness to Stone’s

crimes. Even more, as set forth previously, Stone went so far as to publicly threaten the life of

the judge assigned to his criminal case, Judge Amy Berman Jackson, which caused her to issue a

total gag order, for which this Court can take judicial notice. These types of threats are what

Stone, who fashions himself as Mafia, are known for:

       Stone likes to portray himself as Mafia, frequently making reference to
       Mafia figures who he admires, as well as other unsavory types who have been
       alleged to have engaged in unethical and/or illegal behavior. He frequently makes
       reference to his heroes being Hyman Roth in the ‘Godfather,” who was the movie
       version of Meyer Lansky, and Roy Cohn, not to mention, Richard Nixon, for his
       role in Watergate. In this regard, after Stone was indicted he held a press
       conference on the courthouse steps of the federal courthouse in Ft. Lauderdale,
       where he was booked, with his arms defiantly in the air in the “victory’ pose used
       by Nixon after he resigned in disgrace as a result of the Watergate scandal. At the
       time, Stone had been employed by a Nixon group called CREEP, or the
       Committee to Reelect the President. Stone even has a large tattoo of Richard
       Nixon affixed to his back. Thus, given his admiration for persons such as these,
       particularly Mafia figures, his actions as pled herein can be taken as threats, as
       well as being defamatory. And, Plaintiff Corsi is 72 years old. Stone’s intentional
       infliction of emotional distress and coercion and threats are intended to try even
       cause Plaintiff Corsi to have heart attacks and strokes, in order that Plaintiff will
       be unable to testify at Stone’s criminal trial. Tellingly, Stone threatened kill a
       material witness and his dog, Credico, Person 2 in the Mueller Indictment, “Mafia



                                                20
         Case 1:20-cv-00298-LY Document 10 Filed 05/13/19 Page 25 of 27




       style.” Stone also fashions himself and indeed has the reputation, at a minimum,
       as being the preeminent “dirty trickster.” See “Get Me Roger Stone” on Netflix.
       Comp. ¶ 29.

               5.      Lanham Act Unfair Competition

       Defendants falsely assert that Plaintiffs’ claim under the Lanham Act for Unfair

Competition must fail because there is no “commercial” speech at issue. However, it is clear that

at all times, Defendant had a strong economic motivation for distributing the material at issue.

Tobinick v. Novella, 848 F.3d 935, 950 (11th Cir. 2017) quoting Bolger, 463 U.S. at 66-67. The

Complaint alleges that “Defendants, acting in concert, as part of their latest scheme for notoriety,

fame, and profit, are now working in concert with Stone to defame, intimidate, and threaten

Plaintiffs.” Comp. ¶ 22 (emphasis added). Indeed, the Complaint sets forth the fact that

“Plaintiffs Corsi and Plaintiff Klayman are both competitors to Defendants as conservative

media personalities, broadcasters, authors and columnists on social media and elsewhere.”

Comp. ¶ 71. Thus, by discrediting and defaming Plaintiffs, Defendants are trying to “materially

prejudice the viewers and/or listeners as to the quality, nature, and contents of Plaintiffs’

services, which has caused significant competitive and commercial injury to Plaintiffs, as well as

loss of good will and reputation.” Comp. ¶ 74. Thus, in essence, the motivation behind

Defendants’ defamation is greatly financial, as they seek to destroy Plaintiffs reputation in order

to eliminate them as competition.

       Indeed, the Complaint clearly alleges that Plaintiffs are both “competitors’ to Defendants

as conservative media personalities, broadcasters, authors and columnists on social media and

elsewhere. Comp. ¶ 71. For instance, Plaintiff Klayman “hosts an online radio show and

produces videos that are posted on the internet, issues press releases, commentary and other

publications.” Crucially, Defendants have engaged in unfair competition, under the ambit of the




                                                21
         Case 1:20-cv-00298-LY Document 10 Filed 05/13/19 Page 26 of 27




Lanham Act because they have “made, adopted, and or ratified numerous false or misleading

statements of fact of and concerning Plaintiffs during their various programs and media postings

and publication, which all contain significant advertisement or promotions.” Comp. ¶ 73. As a

result, Plaintiffs have suffered severe harm, as “These false and/or misleading (published) facts

materially prejudice the viewers and/or listeners as to the quality, nature, and contents of

Plaintiffs’ services, which has caused significant competitive and commercial injury to Plaintiffs,

as well as loss of good will and reputation.” Comp. ¶ 74.

III.   CONCLUSION

       Based on the foregoing, Plaintiffs respectfully requests that this Court deny Defendants’

Motion to Dismiss. Plaintiffs also respectfully requests that this Court sua sponte award counsel

for Defendants pursuant to its inherent authority for filing this patently frivolous Motion to

Dismiss, which he has had to expend great time and expense to oppose. Bruce v. Potomac Elec.

Power Co., 162 A.3d 177, 186 (D.C. 2017). See also In re M.L.P., 936 A.2d 316, 322 (D.C.

2007) (“[T]he court also has inherent authority to award attorneys fees and costs upon a showing

of bad faith”), which like much of what Defendants are regrettably known for, is present here.

See also supra footnote 1 regarding counsel for Defendants, Marc Randazza.

Dated: May 13, 2019                                         Respectfully Submitted,


                                                               /s/ Larry Klayman
                                                            Larry Klayman, Esq.
                                                            KLAYMAN LAW GROUP, P.A.
                                                            D.C. Bar Number: 334581
                                                            2020 Pennsylvania Ave NW #800
                                                            Washington, DC, 20006
                                                            Telephone: (310)-595-0800
                                                            Email: leklayman@gmail.com

                                                            Counsel for Plaintiff




                                                22
         Case 1:20-cv-00298-LY Document 10 Filed 05/13/19 Page 27 of 27




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing was filed

electronically and served through the court’s ECF system to all counsel of record or parties on

May 13, 2019


                                                   /s/ Larry Klayman
                                                   Larry Klayman, Esq




                                              23
